DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on December 31, 2019.
Claims 1-12 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation "this effective incident resolution performance".  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “the effective incident resolution” for the purpose of further examination.
Claim 6 states “a second first category”. It is believe this is a typographical error and should state “a second category”.
Appropriate correction is required.

Claims 5-12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  In the interest of compact prosecution, the Examiner has interpreted the multiple dependent claims 4-12 as being dependent on claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "being possibly" in claims 1, 6, 7 and 8 is a relative term which renders the claim indefinite.  The term "being possibly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McKeeman et al. (US 8,935,153) in view of Gerber (US 7,890,802) and in further view of Anand et al. (US 2013/0218783).

With respect to Claim 1, McKeeman et al. disclose:
for at least a first category of complex incidents: (determining a particular category for the incident, Column 6, lines 46-59)
selecting, from a library, an incident resolution workflow which is relevant for a given specific complex incident having occurred and which comprises a succession of activities: (query an incident database (library) for any solutions (succession of activities) for a problem identified by the category of the incident report (specific complex incident), Column 8, lines 25-58)
said activities being categorized as either automated or manual, (solutions database comprises solutions corresponding to categories and may include automatic solutions and manual solutions, Column 6, lines 1-6)
automated activities proposing at least one or more robotic process automation agents and/or one or more automation scripts to be activated by user, (automatic solutions are implementations without user/service provider intervention (automation scripts), Column 6, lines 1-5)
manual activities, (manual workflow solutions are solutions requiring the intervention of one or more individuals, Column 6, lines 1-6)
 (automatic solutions are implementations initiated (activated) by a user through the incident reporting, Column 6, lines 1-5)
said manual activity(ies) being manually performed by user based on at least said one or more teaching(s), (manual workflow solutions are solutions requiring the intervention of one or more individuals, Column 6, lines 1-6)
McKeeman et al. do not disclose:
performing effective incident resolution:
by user at least selecting and combining, preferably and/or preferably amending and/or preferably adding and/or preferably removing, at least part of said activities among said succession of activities,
manual activities include one or more contextual video clips
this effective incident resolution performance, if successful, being possibly converted to a new alternative incident resolution workflow then included in said library.
However, Gerber discloses:
performing effective incident resolution:
by user at least selecting and combining, preferably and/or preferably amending and/or preferably adding and/or preferably removing, at least part of said activities among said succession of activities, (using a graphical application, a user is able to configure the context and properties of the defined repair workflow, Column 8, lines 43-52)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gerber into McKeeman et al. to include performing effective incident resolution by user at least selecting and combining, preferably and/or preferably amending and/or preferably adding and/or preferably removing, at least part of said activities among said succession of activities in order to give a user greater control over the incident resolution process.
McKeeman et al. and Gerber do not disclose:
manual activities include one or more contextual video clips
this effective incident resolution performance, if successful, being possibly converted to a new alternative incident resolution workflow then included in said library.
	However, Anand et al. disclose:
manual activities include one or more contextual video clips (manual incident resolution can include video data from a searchable database of previous repairs, Paragraph 9)
this effective incident resolution performance, if successful, being possibly converted to a new alternative incident resolution workflow then included in said library. (storing the video/audio data from the troubleshooting in a database for future break-downs, Paragraph 34)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Anand et al. into the teaching of McKeeman et al. and Gerber to include manual activities include one or more contextual video clips and the effective incident resolution performance, if successful, being possibly converted to a new alternative incident resolution workflow then included in said library in order to increase productivity and utilization by reducing (Anand et al., Paragraph 34)

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Anand et al. further disclose:
wherein:
said effective incident resolution performance includes at least:
manual activities including, as a whole, several contextual video clips. (video data can comprise a plurality of videos of troubleshooting collaborations, Paragraph 28, lines 17-22)

With respect to Claim 4, all the limitations of Claim 1 have been addressed above; and Anand et al. further disclose:
wherein:
said manual activities also proposing at least one or more text documents and/or one or more images and/or one or more links and/or one or more audio documents. (step-by-step instructions (manual activities) may include video and audio recordings to help troubleshooting, Paragraph 44, lines 1-9)

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and McKeeman et al. disclose:
for at least a second first category of simple incidents: (determining a particular category for the incident, Column 6, lines 46-59)
(query an incident database (library) for any solutions (succession of activities) for a problem identified by the category of the incident report (specific simple incident), Column 8, lines 25-58) and which comprises a succession of activities being categorized only as automated activities proposing at least one or more robotic process automation agents and/or one or more automation scripts to be activated by user, (automatic solutions are implementations without user/service provider intervention (automation scripts), Column 6, lines 1-5)
McKeeman et al. do not disclose:
performing effective incident resolution by user at least selecting and combining, preferably and/or preferably amending and/or preferably adding and/or preferably removing, at least part of said activities among said succession of said automated activity(ies) or part of them being simply activated by user,
this effective incident resolution performance, if successful, being possibly converted to a new alternative incident resolution workflow then included in said library.
However, Gerber discloses:
performing effective incident resolution:
performing effective incident resolution by user at least selecting and combining, preferably and/or preferably amending and/or preferably adding and/or preferably removing, at least part of said activities among said succession of said automated activity(ies) or part of them being simply activated by user, (using a graphical application, a user is able to configure the context and properties of the defined repair workflow, Column 8, lines 43-52)
Gerber into the teaching of McKeeman et al. to include performing effective incident resolution by user at least selecting and combining, preferably and/or preferably amending and/or preferably adding and/or preferably removing, at least part of said activities among said succession of said automated activity(ies) or part of them being simply activated by user in order to give a user greater control over the incident resolution process.
McKeeman et al. and Gerber do not disclose:
this effective incident resolution performance, if successful, being possibly converted to a new alternative incident resolution workflow then included in said library.
	However, Anand et al. disclose:
this effective incident resolution performance, if successful, being possibly converted to a new alternative incident resolution workflow then included in said library. (storing the video/audio data from the troubleshooting in a database for future break-downs, Paragraph 34)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Anand et al. into the teaching of McKeeman et al. and Gerber to include the effective incident resolution performance, if successful, being possibly converted to a new alternative incident resolution workflow then included in said library in order to increase productivity and utilization by reducing external dependencies during future break-downs and downtime. (Anand et al., Paragraph 34)

Claim 7, all the limitations of Claim 1 have been addressed above; and McKeeman et al. disclose:
for at least a third category of simple and/or complex incidents: (determining a particular category for the incident, Column 6, lines 46-59)
selecting, from said library, an incident resolution workflow which is relevant for a given specific incident having occurred (query an incident database (library) for any solutions (succession of activities) for a problem identified by the category of the incident report (specific simple incident), Column 8, lines 25-58) and which comprises a succession of activities being categorized as only manual activities, (manual workflow solutions are solutions requiring the intervention of one or more individuals, Column 6, lines 1-6)
McKeeman et al. do not disclose:
manual activities include one or more contextual video clips to be displayed by user and/or one or more text documents and/or one or more images and/or one or more links and/or one or more audio documents,
performing effective incident resolution by user at least selecting and combining, preferably and/or preferably amending and/or preferably adding and/or preferably removing, at least part of said activities among said succession of manual activity(ies) being manually performed by user based on at least said one or more contextual video clips teaching(s) and/or other support,
this effective incident resolution performance, if successful, being possibly converted to a new alternative incident resolution workflow then included in said library.
However, Gerber discloses:

performing effective incident resolution by user at least selecting and combining, preferably and/or preferably amending and/or preferably adding and/or preferably removing, at least part of said activities among said succession of manual activity(ies) being manually performed by user based on at least said one or more contextual video clips teaching(s) and/or other support, (using a graphical application, a user is able to configure the context and properties of the defined repair workflow, Column 8, lines 43-52)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gerber into the teaching of McKeeman et al. to include performing effective incident resolution by user at least selecting and combining, preferably and/or preferably amending and/or preferably adding and/or preferably removing, at least part of said activities among said succession of manual activity(ies) being manually performed by user based on at least said one or more contextual video clips teaching(s) and/or other support in order to give a user greater control over the incident resolution process.
McKeeman et al. and Gerber do not disclose:
manual activities include one or more contextual video clips to be displayed by user and/or one or more text documents and/or one or more images and/or one or more links and/or one or more audio documents, 
this effective incident resolution performance, if successful, being possibly converted to a new alternative incident resolution workflow then included in said library.
	However, Anand et al. disclose:
(manual incident resolution can include video data from a searchable database of previous repairs, Paragraph 9)
this effective incident resolution performance, if successful, being possibly converted to a new alternative incident resolution workflow then included in said library. (storing the video/audio data from the troubleshooting in a database for future break-downs, Paragraph 34)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Anand et al. into the teaching of McKeeman et al. and Gerber to include manual activities include one or more contextual video clips to be displayed by user and/or one or more text documents and/or one or more images and/or one or more links and/or one or more audio documents and the effective incident resolution performance, if successful, being possibly converted to a new alternative incident resolution workflow then included in said library in order to increase productivity and utilization by reducing external dependencies during future break-downs and downtime. (Anand et al., Paragraph 34)

With respect to Claim 9, all the limitations of Claim 1 have been addressed above; and Anand et al. further disclose:
wherein:
this effective incident resolution performance, if successful, is converted to a new alternative incident resolution workflow then included in said library. (storing the video/audio data from the troubleshooting in a database for future break-downs, Paragraph 34)

With respect to Claim 11, all the limitations of Claim 1 have been addressed above; and McKeeman et al. disclose:
wherein:
said library is integrated in a knowledge data lake also including one or more of:
process document(s), and/or FAQ(s), and/or known error databases, and/or knowledge articles, and/or ticket dumps, and/or operational data. (incidents database contains device identification, category, customer information associated with the multifunction device or the like, Columns 7 and 8, lines 62-67 and 1-10 respectively)

With respect to Claim 12, all the limitations of Claim 1 have been addressed above; and Anand et al. disclose:
wherein:
said one or more contextual video clips are recorded by using a recorder recording user activity through click stream data and/or screen images. (recording module may capture the image or video using the capture module, Paragraph 49, lines 1-11)

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McKeeman et al. (US 8,935,153) in view of Gerber (US 7,890,802) in view of Anand et al. (US 2013/0218783) and in further view of McEwen et al. (US 9,542,259).

With respect to Claim 3, all the limitations of Claim 2 have been addressed above; and McKeeman et al., Gerber and Anand et al. do not explicitly disclose:
wherein:
said effective incident resolution performance also includes at least:
automated activities including, as a whole, several robotic process automation agents and/or several automation scripts.
However, McEwen et al. disclose:
wherein:
said effective incident resolution performance also includes at least:
automated activities including, as a whole, several robotic process automation agents and/or several automation scripts. (incident resolution module may be configured to run one or more corrective scripts (several automation scripts), Column 5, lines 22-31)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of McEwen et al. into the teaching of McKeeman et al., Gerber and Anand et al. to include said effective incident resolution performance also includes at least automated activities including, as a whole, several robotic process automation agents and/or several automation scripts in order to resolve one or more other technical issues that have been detected which can be related or not related to the user reported incident. (McEwen et al., Column 5, lines 22-31)

Claim 5, all the limitations of Claim 1 have been addressed above; and McKeeman et al., Gerber and Anand et al. do not explicitly disclose:
wherein:
said automated activities also proposing at least one or more contextual video clips to be displayed by user, and/or at least one or more text documents and/or one or more images and/or one or more links and/or one or more audio documents, so as to allow user to check relevance of such automated activities.
However, McEwen et al. disclose:
wherein:
said automated activities also proposing at least one or more contextual video clips to be displayed by user, and/or at least one or more text documents and/or one or more images and/or one or more links and/or one or more audio documents, so as to allow user to check relevance of such automated activities. (keywords and phrases from end-user provided text description is matched to knowledge objects and key performance indicator information (text documents) to match the incident with automatic incident resolutions (automated activities are checked for relevance), Column 6, lines 22-33)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of McEwen et al. into the teaching of McKeeman et al., Gerber and Anand et al. to include said automated activities also proposing at least one or more contextual video clips to be displayed by user, and/or at least one or more text documents and/or one or more images and/or one or more links and/or one or more audio documents, so as to allow (McEwen et al., Column 6, lines 22-33)

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McKeeman et al. (US 8,935,153) in view of Gerber (US 7,890,802) in view of Anand et al. (US 2013/0218783) and in further view of Karuppasamy (US 2018/0285768).

With respect to Claim 8, all the limitations of Claim 1 have been addressed above; and McKeeman et al., Gerber and Anand et al. further disclose:
for at least a third category of simple and/or complex incidents: (McKeeman et al., determining a particular category for the incident, Column 6, lines 46-59)
 no selection is made from said library of any incident resolution workflow which is relevant for a given specific incident having occurred, (McKeeman et al., no automated or manual workflow found, Column 9, lines 35-53)
automated activities proposing at least one or more robotic process automation agents and/or one or more automation scripts to be activated by user, (McKeeman et al., automatic solutions are implementations without user/service provider intervention (automation scripts), Column 6, lines 1-5)
manual activities proposing at least one or more contextual video clips to be displayed by user, at least one or more text documents and/or one or more images and/or one or more links and/or one or more audio documents, (Anand et al., manual incident resolution can include video data from a searchable database of previous repairs, Paragraph 9)
performing effective incident resolution:
by user at least selecting and combining, preferably and/or preferably amending and/or preferably adding and/or preferably removing, at least part of said activities among said succession of activities, (Gerber, using a graphical application, a user is able to configure the context and properties of the defined repair workflow, Column 8, lines 43-52)
said automated activity(ies) or part of them being simply activated by user, (McKeeman et al., automatic solutions are implementations without user/service provider intervention (automation scripts), Column 6, lines 1-5)
said manual activity(ies) being manually performed by user, (McKeeman et al., manual workflow solutions are solutions requiring the intervention of one or more individuals, Column 6, lines 1-6)
this effective incident resolution performance, if successful, being possibly converted to a new original incident resolution workflow then included in said library. (Anand et al., storing the video/audio data from the troubleshooting in a database for future break-downs, Paragraph 34)
McKeeman et al., Gerber and Anand et al. do not disclose:
but, separated additions are performed from scratch by user of one or more among activities being categorized as either automated or manual,
However, Karuppasamy disclose:
(if the resolution is not appropriate and/or not accurate, a manual resolution (from scratch) is performed, Paragraph 67, lines 1-17)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Karuppasamy into the teaching of McKeeman et al., Gerber and Anand et al. to include separated additions are performed from scratch by user of one or more among activities being categorized as either automated or manual in order to resolve any new conflicts that arise that have not been previous resolved and have a readily available resolution.

With respect to Claim 10, all the limitations of Claim 1 have been addressed above; and McKeeman et al., Gerber and Anand et al. do not disclose:
wherein:
this effective incident resolution performance, if successful, is used to amend and improve one or more incident resolution workflows already existing in said library, via self-learning.
However, Karuppasamy disclose:
wherein:
this effective incident resolution performance, if successful, is used to amend and improve one or more incident resolution workflows already existing in said library, via self-learning. (initiating a learning process based on the manual resolution of the incident ticket which includes dynamically updating the ontology based prediction model and consequently the ontology (amend/improve incident resolution workflows), Paragraph 67, lines 1-17)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Karuppasamy into the teaching of McKeeman et al., Gerber and Anand et al. to include this effective incident resolution performance, if successful, is used to amend and improve one or more incident resolution workflows already existing in said library, via self-learning in order to update the incident resolution workflow to a more appropriate incident resolution workflow that is valid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srivastava et al. (US 10,380,520) discloses a ticket resolution management system.
Chor (US 2019/0334764) discloses an automated incident resolution system.
Keehammer et al. (US 2014/0278641) discloses an incident resolution queue/prioritization system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LU/
Lanny Ung           Examiner, Art Unit 2191                                                                                                                                                                                             
April 7, 2021
/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191